1    MICHELE BALLARD MILLER (SBN 104198)
     MILLER LAW GROUP
2    A Professional Corporation
     505 Sansome Street Suite 1701
3    San Francisco CA 94111
4    Tel: 415-464-4300
     Fax: 415-464-4336
5    mbm@millerlawgroup.com

6    Attorney for Defendant ZAPLABS LLC
7
8    JULIEN SWANSON (SBN 193957)
     AUSTIN LAW GROUP
9    1811 Folsom Street
     San Francisco, California 94103
10   Tel: (415) 282.4511
     Fax: (415) 282.4536
11
     swanson@austinlawgroup.com
12
     Attorney for Plaintiff MACKENZIE PARSONS
13
                                  UNITED STATES DISTRICT COURT
14
15                              NORTHERN DISTRICT OF CALIFORNIA

16
                                                         Case No. 3:18-cv-7089-SI (LA)
17   MACKENZIE PARSONS
                                                         JOINT STIPULATION AND ORDER FOR
18                Plaintiff,
                                                         DISMISSAL WITH PREJUDICE
19         v.

20
     ZAPLABS, LLC, a Delaware Limited Liability
21   Company, and DOES 1-100
22
23                Defendants.
24
25
26
27
28

                                          Stipulation and Order for Dismissal
                                       Parsons v. Zaplabs Case No. 3:18-cv-7089
                                                           Page 1
1           The parties to this action, acting through counsel, and pursuant to Federal Rule of Civil Procedure
2    41(a)(1)(A)(ii) hereby stipulate, in consideration of a negotiated settlement executed by them, to the
3    Dismissal With Prejudice of this action, including all claims against all parties, with each party to bear its
4    own attorney's fees and costs.
5
6    DATED: May 15, 2019                             Respectfully submitted,
7                                                    AUSTIN LAW GROUP
8
9                                                    By: /s/ Julien Swanson
                                                         Julien Swanson, Esq.
10                                                       Attorney for Plaintiff PARSONS

11
12   DATED: June 13, 2019                            Respectfully submitted,
13                                                   MILLER LAW GROUP
                                                     A Professional Corporation
14
15
                                                     By: /s/ Michele Ballard Miller
16                                                       Michele Ballard Miller, Esq.
                                                         Attorney for Defendant ZAPLABS LLC
17
18
                                                          ORDER
19
20          Pursuant to the joint stipulation of the parties, the entire above action is hereby dismissed with

21   prejudice.

22
23                  June 14
            Dated: _____________, 2019
24                                                              _____________________________
                                                                The Honorable Susan Illston
25                                                              United States District Court
26
27
28

                                                Stipulation and Order for Dismissal
                                             Parsons v. Zaplabs Case No. 3:18-cv-7089
                                                                 Page 2
